DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election with traverse of Group I (semiconductor device), reflected in claims 1-23 and 36-37 in the reply filed on 11/29/2021 is acknowledged. Claims 24-35 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 
Applicant's traversal is on the ground(s) that there will be no search burden. This is not found persuasive because these two inventions need search in two different groups of CPCs as described in the restriction requirement office action.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number CN 201911262334.5, filed on 12/06/2019.

Abstract
The abstract filed 12/03/2020 appears to be acceptable.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore elements, ‘U-shape’ channel, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 12 and 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20190198669 A1).

Regarding independent claim 1, Park et al. teach “A semiconductor device (fig. 2B, 6I; ¶¶ 0023-0068), comprising:
a channel portion (250a’/600f) extending vertically on a substrate (210’) and having a U-shape in a plan view;
source/drain portions (230a’, 230b’, 640a, 640b, ¶ 0068) located at upper and lower ends of the channel portion (250a’/600f) and along the U-shaped channel portion (250a’/600f); and
a gate stack (270’, 650) overlapping the channel portion on an inner side of the U shape”.

Regarding claim 2, Park et al. further teach “The semiconductor device according to claim 1, wherein the channel portion (250a’/600f) has substantially the same thickness along the U shape”.

Regarding claim 4, Park et al. further teach “The semiconductor device according to claim 1, wherein the channel portion (250a’/600f, fig. 2B, 6I) has a first outer side surface (first arm of U) and a second outer side surface (second arm of U) opposite to each other, and a third outer side surface (connecting portion of the first and second arms of U) between the first outer side surface and the second outer side surface, the first outer side surface, the second outer side surface, and the third outer side surface are all substantially flat.

Regarding claim 5, Park et al. further teach “The semiconductor device according to claim 4, wherein the first outer side surface (first arm of U, fig. 2B, 6I) and the second outer side surface (second arm of U) extend substantially in parallel.

Regarding claim 12, Park et al. further teach “The semiconductor device according to claim 1, wherein a doped profile of the source/drain portions (230a’, 230b’, 640a, 640b, ¶ 0068) has an end portion that overlaps the gate stack (270’, 650)”.

Regarding claim 17, Park et al. further teach “The semiconductor device according to claim 1, wherein outer sidewalls of at least an upper portion of the lower source/drain portion (230a’, 230b’, 640a, 640b), the upper source/drain portion (¶ 0068), and the channel portion (250a’/600f) are substantially coplanar”. Note: The limitation “substantially” is broad and the specification doesn’t limit/narrow this.

Regarding claim 18, Park et al. further teach “The semiconductor device according to claim 1, wherein the channel portion (250a’/600f) and the source/drain portions (230a’, 230b’, 640a, 640b, ¶ 0068) comprise a single crystal semiconductor material (as both of the channel portion and the source/drain portions may be prepared from a bulk silicon wafer substrate 210, they comprise a single crystal semiconductor material).

Regarding claim 19, Park et al. further teach “The semiconductor device according to claim 1, wherein, in a plan view, the gate stack (270’, 650) is located inside of the U shape.

Regarding claim 20, Park et al. further teach “The semiconductor device according to claim 19, wherein, in the plan view, the gate stack (270, fig. 2B) extends throughout the inside of the U shape.
Regarding claim 21, Park et al. further teach “The semiconductor device according to claim 1, wherein a plurality of the semiconductor devices (200N’, 200P’) are provided on the substrate (210’), and wherein openings of U shapes of at least a pair of semiconductor devices are opposite to each other’ (fig. 2B).

Regarding claim 22, Park et al. further teach “The semiconductor device according to claim 21, wherein corresponding arms of the U shapes of the pair of semiconductor devices (200N’, 200P’, fig. 2B) are substantially coplanar”.

Regarding claim 23, Park et al. further teach “The semiconductor device according to claim 21, further comprising a hard mask layer (610, fig. 6A) on the upper source/drain portion, wherein hard mask layers of the pair of semiconductor devices form a closed loop”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. as applied to claim 1 above, and further in view of Wen et al. (US 20160056295 A1).

Regarding claim 3, Park et al. teach all the limitations described in claim 1.

However, Wen et al. teach a similar U-channel transistor, wherein the U shape has rounded corners (fig. 5B; ¶ 0028).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Park et al. and Wen et al. to include rounded corners of the U-shape channel according to the teachings of Wen et al. as those corners ‘provide benefits of enhanced manufacturability and enhanced circuit performance’. See Wen et al., ¶ 0028. 


Claims 6-11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. as applied to claim 1 above, and further in view of Zhu (US 20180097111 A1).

Regarding claim 6, Park et al. teach all the limitations described in claim 1.
Park et al. further teach, wherein the source/drain portions (230a’, 230b’, 640a, 640b, ¶ 0068) protrude toward the inner side of the U shape with respect to the channel portion (250a’/600f).
But Park et al. are silent upon the provision of wherein the source/drain portions and the channel portion are C-shaped in a cross-sectional view.
However, Zhu teaches a semiconductor device (fig. 26), wherein the source/drain portions 1031, 1005 and the channel portion 1003 are C-shaped in a cross-sectional view.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Park et al. and Zhu to form the gate stack and the channels according to the teachings of Zhu with a motivation to reduce parasitic capacitance 

Regarding claim 7, Park et al. and Zhu further teach “The semiconductor device according to claim 6, wherein an end portion of the gate stack close to the channel portion (1003) is embedded in the C shape (fig. 26, Zhu)”. 

Regarding claim 8, Park et al. and Zhu further teach “The semiconductor device according to claim 6, wherein an upper surface of the source/drain portion (1005) at the upper end of the channel portion (1003) is substantially flat, and a lower surface of the source/drain portion (1031) at the upper end of the channel portion is substantially flat (fig. 26, Zhu)”. 

Regarding claim 9, “The semiconductor device according to claim 6, wherein the source/drain portion has a shape that tapers toward the inner side of the U shape in the cross-sectional view”, Park et al. teach Bottom source/drain regions 640a and 640b of P-type metal oxide semiconductor 200p and N-type metal oxide semiconductor 200N are formed by etching semiconductor substrate 600 to form recesses and epitaxially growing doped semiconductor structures to fill the recesses. The top source/drain regions may be epitaxially grown on the fin structures 600f, respectively. Further, it is common knowledge that the bottom source/drain regions and the top source/drain regions (i.e., source/drain portions), when epitaxially grown, are formed by selective growth to have a shape that tapers toward the inner side of the U-shape in cross-sectional view.
 
Regarding claim 10, Park et al. teach all the limitations described in claim 1.
But Park et al. are silent upon the provision of wherein a distance between a doped interface between the upper source/drain portion and the channel portion and an upper surface 
However, Zhu teaches a semiconductor device (fig. 1-32; ¶¶ 0001-0104), wherein a distance between a doped interface between the upper source/drain portion (1005) and the channel portion (1003) and an upper surface of an end portion of a side of the gate stack 1017 close to the channel portion (1003) is substantially equal to a distance between a doped interface between the lower source/drain portion (1031) and the channel portion (1003) and the lower surface of the end of the side of the gate stack close to the channel portion (1003).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Park et al. and Zhu to form the gate stack and the channels according to the teachings of Zhu. With a motivation ‘reducing resistance between the source/drain region and the channel region when the device is ON and thus improving the device performances’. See Zhu, ¶ 0029. 

Regarding claim 11, “The semiconductor device according to claim 10, wherein the distance is selected from 2 nm - 10 nm”, Park et al. and Zhu do not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization. The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 

Regarding claim 13, Park et al. and Zhu further teach, wherein the channel portion (250a’, 250b’, 600f, fig. 2B, 6I, Park et al.) is formed in a first semiconductor layer (600), the first semiconductor layer extends vertically to the source/drain portions (230a’, 230b’, 640a, 640b, ¶ 0068, Park et al.) so that end portions at the upper and lower ends respectively constitute a portion of the corresponding source/drain portions, and the source/drain portions also comprises a second semiconductor layer (1005, fig. 26, Zhu)  and a third semiconductor layer (1031, Zhu) on the end portions of upper and lower ends of the first semiconductor layer.

Regarding claim 14, Park et al. and Zhu further teach, “The semiconductor device according to claim 13, wherein the second semiconductor layer (1005, fig. 26, Zhu) and the third semiconductor (1031, Zhu) layer comprise a different material from the first semiconductor layer”.

Regarding claim 15, Park et al. and Zhu further teach, “The semiconductor device according to claim 13, wherein the third semiconductor layer (640a, 640b, fig. 2B of Park et al.) is part of the substrate (600).  

Regarding claim 16, Park et al. and Zhu further teach, “The semiconductor device according to claim 13, wherein the first semiconductor layer further comprises a portion on the substrate that extends transversely toward an outer side of the U shape” (fig. 2B, 6I of Park et al. and fig. 26 of Zhu).

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. 
Regarding claim 36, ‘An electronic apparatus, comprising the semiconductor device according to claim 1’, Park et al. further teach a vertical field effect transistor (i.e., a semiconductor device) having a two-dimensional channel structure. The application of semiconductor devices to an electronic equipment is a routine choice for those skilled in the art and is within the common general knowledge.

Regarding claim 37, ‘The electronic apparatus according to claim 36, comprising a smart phone, a computer, a tablet, a wearable smart device, an artificial intelligence device, or a mobile power supply’, the application of semiconductor device (vertical field effect transistor) in electronic apparatus such as smart phone, a computer, a tablet, a wearable smart device, an artificial intelligence device, or a mobile power supply is an easy choice for a person skilled in the art as required, being within the common general knowledge.

Examiner’s Note
The prior arts cited in PTO-892 but not used in the current rejection are related to the claimed novelty. 
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817